Citation Nr: 0613113	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-13 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection to post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty with the from January 1964 
to February 1966.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision, in which the RO found 
that new and material evidence had not been submitted to 
reopen the veteran's claim for entitlement to service 
connection for PTSD.  Subsequently, in a March 2004 Statement 
of the Case (SOC) the RO found new and material evidence had 
been submitted to reopen his claim for entitlement to PTSD 
and denied the claim on the merits.  The case is now before 
the Board for review.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCREC 05-92.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The July 1998 rating decision, which found that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for PTSD, became final 
in the absence of a perfected appeal.

3.  Evidence received subsequent to the July 1998 rating 
decision is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim. 

4.  The veteran did not serve in combat while in service.

5.  The preponderance of the evidence fails to show that the 
veteran suffers from PTSD as a result of service.


CONCLUSIONS OF LAW

1.  The July 1998 decision in which the RO denied reopening 
the claim of entitlement to service connection for PTSD is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(1998).

2.  New and material evidence having been submitted, the 
claim for service connection for PTSD is reopened.  38 U.S.C. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2003 letter, as well as a July 
2004 letter, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as March 2004 Statement of 
the Case (SOC), and April 2004 Supplemental Statement of the 
Case (SSOC).  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private treatment reports, 
VA outpatient treatment reports and examination reports, and 
records from the Social Security Administration (SSA).  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions; 
service medical and personnel records; VA medical records; VA 
examination reports; private medical records; a buddy 
statement; information from Etched in Stone; and information 
from the SSA.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


New and Material Evidence

Service connection for PTSD was originally denied in February 
1990.  The veteran appealed that decision.  In July 1993 the 
Board denied the claim due to the lack of a verified stressor 
and no diagnosis of PTSD.  Subsequent claims have been denied 
by the RO.  The last final denial before the current claim 
occurred in a July 1998 rating decision, which found that new 
and material evidence to reopen the claim had not been 
submitted.  The veteran appealed this decision, but did not 
perfect the appeal following issuance of the Statement of the 
Case in January 1999.  Thus, this decision is final.  
38 U.S.C.A. § 7105(c) (1991); 38 C.F.R. § 20.1103 (1999).  In 
January 2003, the veteran again claimed entitlement to 
service connection for a PTSD.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991). 

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2005).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

Since the last denial, the record reflects that the June 
1998, July 1998 and December 2002 medical reports diagnose 
the veteran's symptoms as PTSD.  In addition, the veteran has 
submitted evidence concerning the death of [redacted] in a 
convoy. Therefore, the evidence submitted since the last 
denial is new, in that it was not previously of record and 
was not cumulative.  Further, as the prior claim was denied, 
in part, due to the lack of current medical evidence of PTSD, 
the new evidence bears substantially upon the specific 
matters under consideration as it relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  As noted 
above, such evidence must be presumed credible for purposes 
of new and material evidence analysis.

As the evidence addressed above is new and material, the 
claim is reopened.


Service Connection for PTSD

The veteran is seeking service connection for PTSD due to 
witnessing the death of soldier [redacted] in Vietnam.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2005).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

The veteran's service medical and personnel record reveal 
that he served in the Army in Vietnam from October 1965 to 
February 1966.  During his Vietnam service, his military 
occupation specialty truck driver.  His DD-214 reveals that 
he received a Vietnam Service Medal, but does not reveal that 
he received any decorations, medals, badges, commendations, 
or citations indicative of combat.  In addition, the 
veteran's service medical records do not reveal that he was 
treated for any psychiatric diseases while he was in service.  

Initially, the Board finds that the record does not support a 
finding that the veteran engaged in combat while on active 
duty.  Although he reported various incidents while part of a 
convoy during the Vietnam War, a thorough review of his 
service medical and personnel records that are on file do not 
reflect that the veteran "personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99.  
Thus, based upon the evidence currently of record, it does 
not appear he is entitled to the benefit provided by 
38 U.S.C.A. § 1154(b).

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  

In this case from October 1989 to December 2002 the veteran 
contended that witnessing the death of soldier [redacted] or 
"[redacted]" by way of an explosion caused his PTSD.  After 
receiving a letter from Mr. [redacted], which included one 
sentence indicating that sometime during his service [redacted] 
[redacted] got killed driving Mr. [redacted] truck while he was 
in Saigon, the veteran contended that it was the death of 
soldier [redacted], by way of an explosion, which caused his 
PTSD.  The veteran retrieved verification that soldier [redacted] 
died in South Vietnam by means of an explosive device in 
January 1966.  There has been no independent verification 
that the veteran served with soldier [redacted] in Vietnam, was 
riding in the same convoy as soldier [redacted], or that soldier 
[redacted] died while driving a truck.  Nevertheless, in this 
case, the salient issue is whether the veteran has a current 
diagnosis of PTSD which is related to witnessing the death of 
soldier [redacted].  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence. 
38 C.F.R. §  3.159(a)(1).

The Board notes that there are many conflicting opinions 
regarding whether the veteran carries a diagnosis of PTSD.  
Specifically, on a September 1992 VA examination report, the 
examiner noted that the results from a mental status 
examination revealed that on a Mississippi Scale of combat-
related PTSD, the veteran's score was beyond the cut off 
required for a diagnosis of PTSD.  The examiner also noted 
that the veteran obtained a valid Minnesota Multiphasic 
Personality Inventory (MMPI) profile, suggesting he had 
significant psychological problems.  However, even though the 
veteran's profile was consistent with PTSD, the examiner 
noted that his results on his PTSD scale were lower than the 
cut off that is typically associated with PTSD.  After 
performing a mental status examination, the examiner 
diagnosed the veteran's symptoms as PTSD, delayed onset and 
alcohol dependence, in remission.  The examiner noted that 
she based this opinion on the veteran's report that he 
witnessed soldier [redacted] death from his rearview mirror 
while in Vietnam.  

In an October 1992 VA examination report, the examiner noted 
that although the veteran's MMPI revealed that had every 
single symptom of PTSD, he had a lot of friends, was social, 
goal-oriented, and not anxious or suspicious.  The examiner 
concluded that there was no evidence of PTSD and diagnosed 
his symptoms as generalized anxiety disorder.  He noted that 
the veteran had a history of alcohol abuse.  Since the death 
of soldier [redacted] had been ruled out as an event, the examiner 
explained that the veteran's ongoing dream was that it came 
out of his confusion, from his own imagery, or from some 
story he had head. 

PTSD was also diagnosed in evaluations performed by A. J. 
Butler, Ed.D in October 1991 and July 1998; a general medical 
examination by Dr. J. W. Garfield, M.D. who examined him for 
SSA in June 1998; and a clinical evaluation by 
D. McGee, LCSW, LADC in December 2002.  These diagnoses were 
based on 
the veteran's reported history of PTSD and stressors, and not 
based upon a review of the claims file.  

The Board finds the April 2003 VA examination performed by 
Dr. Stiefel to be the most probative in this case.  Dr. 
Stiefel reviewed the veteran's entire claims file and 
thoroughly reviewed all of the medical opinions included in 
the file and noted the inconsistent reports of the veteran.  
Dr. Stiefel indicated that individuals who carry the 
diagnosis of PTSD do not change their stories or remember 
details years after the event.  Dr. Stiefel also noted that 
the veteran was unable to clearly articulate his symptoms and 
stressors.  The examiner reviewed the veteran's results with 
Dr. J. Hambright from the PTSD Program who agreed with her 
assessments.  

Furthermore, Dr. Stiefel specifically concluded after a 
series of psychological tests that the veteran did not carry 
a diagnosis of PTSD which was related to the death of soldier 
[redacted].  Moreover, Dr. Stiefel diagnosed the veteran's 
symptoms as a depressive disorder.  

The Board notes that Dr. Stiefel specifically refuted the 
September 1992 VA examination which diagnosed the veteran's 
symptoms as PTSD, delayed onset.  Dr. Stiefel noted that the 
September 1992 VA examiner noted that the veteran was vague 
and could not produce clear examples.  

The opinion of the Dr. Stiefel was based on review of the 
veteran's service medical records, a complete psychological 
examination including a detailed description of the veteran's 
reported stressor and all of the other evidence in the claims 
file.  Dr. Stiefel provided a detailed explanation regarding 
the differences in psychological tests, and the bases for her 
opinion.  Therefore, the Board finds that opinion to be of 
the greatest probative weight.  

The Board assigns less weight to the diagnoses by Mr. McGee, 
Dr. Butler, and Dr. Garfield, as they did not have access to 
the claims file.  In fact, the veteran did not describe a 
stressor to Dr. Butler in either the 1991 nor the 1998 report 
other than a vague response of combat.  Dr. Garfield 
conducted a general medical examination and noted only that 
the veteran carried a diagnosis of PTSD.  Only Mr. McGee's 
report provided a detailed description of the stressor.  
However, Mr. McGee is a licensed social worker whereas Dr. 
Stiefel is a psychologist, who has more extensive training, 
reviewed the claims file, and provided a much more detailed 
examination and report.  

Moreover, none of the above opinions diagnosing PTSD, nor the 
September 1992 VA examination report addressed the 
inconsistencies in the veteran's reported stressor, nor his 
vague responses with respect to his symptomatology.  Thus, 
less probative weight is afforded to this evidence.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

In light of the above, the Board finds that the preponderance 
of the evidence is against a finding that the veteran suffers 
from PTSD as a result of service, and the claim must be 
denied.  38 C.F.R. § 3.304(f).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


